Title: To Thomas Jefferson from Uriah Forrest, 8 October 1784
From: Forrest, Uriah
To: Jefferson, Thomas



Sir
London 8h. Octr. 1784.

It may at first view appear strange, that I shou’d take the liberty of addressing your Excellency upon an affair, that lately happened here, and in which, I am no more Interested than every other American in Great Britain. But to me it appears of so extraordinary a nature as to make it the Duty of each Individual to Interest himself.
In the year 1779 the Holker Privateer belonging to Mr. Blair McClenagen of Philadelphia Captured the Brig Richmond, bound from Jamaica to New York, in which was a Mr. Brag passenger and part owner. The Brig and Cargo were condemned. Brag received favours from McClenagen which he repeatedly mentioned, in gratefull Terms, on his Return to Europe; particularly the giving of him several Negro’s that were in the Captured Vessel, obtaining his Parole and Permission to pass into Maryland and Virginia where he disposed of them. On Friday last Brag waited on McClenagen, made himself known and repeated his acknowledgements, and expressed a wish to visit Philadelphia. On Saturday Evening (when many of the Merchants with whom Mr. McC. was acquainted had left London for the Country, and just at the Hour that the Sheriff’s Office closes for the Week) an Attorney with two Baillifs arrested Mr. McClenagen, (and took him to a spunging house where he remained until Monday, when another Gentleman I myself became his Bail,) at the suit of this same Brag, for the Vessel and Cargo thus taken during the War and by a Vessel holding the Commission and bearing the Colours of the United States. He is to appear the first Week in November, to answer to the suit and I believe is under some embarrassments how to Conduct himself, and wishes very much for the advice for your Excellency and the other two Gentlemen representing the United States, whether to refuse to Plead and deny the Power of the Courts of this Kingdom respecting the Premises or what steps to pursue.
I trust that you will think with me, that it is an Object, that cannot but deserve the interposition of Government; for, admitting that the Suit on the side of the Plaintiff should not be prosecuted to effect, and that McClenagen shou’d receive no further Injury than  forty four Hours imprisonment and about Fifty Pounds for expences, yet, I conceive the matter shou’d not be suffered to pass unnoticed. Mr. McClenagen has Money, and will of Course in this Country meet with friends, but what wou’d be the case of a man destitute of both, who shou’d in like manner be arrested, and every man who has ever been concerned in Armed Vessels is equally subject with him to arrestes. If I can obtain a Copy of Brag’s deposition on which the Action was granted, in Time for the Post, I will send it you.
Your Excellency can best Judge how far a perseverence in this business may violate the Treaty of Peace, and how far an application (by McClenagen for his releasement and a reparation for the Injury and Insult) to the Government of this Country wou’d be proper. There is no Public Character here for him to apply to, for Aid or advice, nor can he get advice even as to legal measures, in the defence of the Suit, but from Subjects of this Kingdom and in whom, probably He may not have complete confidence.
I write with his knowledge and at his desire, and I trust that the importance of the Subject will sufficiently apologize for the Liberty that I have taken. I have the Honor to be, sir with every Sentiment of Respect Your most Obedient Servt.

Uriah Forrest

